\c>oo-~chui-|>~wl\)»_=

l\)[\)l\-JI\JI'QNl\Jb-*)-\)_\»-)_Lr-\»-l)~r-\s_\
O\m.pr\JHO\DOO-JO\m-l>-L»JN»-\O

 

 

_Case 2:10-cr-00140.-jl_R Document 93~1 Filed 05/03/19 Page 1 of l

THE HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, ) No. CR10-14OILR
)
Plainti_ff, )
) ORDER GRANTING MOTION TO
v. SEAL EXHIBIT l OF DEFENDANT’S
MOTION FOR EXPEDITED
ROBERT CALVIN HENRY, . RESENTENCING

 

nefendam. § vcpn~eleesee=)~ Q{W\

THIS MATTER has Come before the undersigned on the motion of defendant,
Robert Calvin Henry, to tile the Senteneing Transcript, Exhibit l to Defendant’s Mot_ion
for Expedited Resenteneing, under seal. The Court finds there are compelling reasons to
permit the filing of the document under seal.

IT IS HEREBY ORDERED that the defendant shall be permitted to file Exhibit l

to Defendant’s Motion for Expedited Resentenoing under seal.

DATED this §Qy` day of M-ay, 2019.

JAMES L. oBART
UNITED s ATES DrsTRIC;T roDGE

  

   

Presented by:

S/ Dennis CarroZ-l

S/ Ann Wagner

Assistant Federa,l Public Defender.s
Attorneys for Robert Calvin Henry

oRDER GRANTING MoTIoN To SEAL FEDERAL PUBLIC DEFENDER
EXHIBIT 1 oF DEFENDANT’s MoTIoN 1601 Fifth Avemw, Suire 700
FoR EXPEDITED RE sENTENCING - Scattle, Washington 9810'1

(Rober¢ Calvin H@m;y,- cR10-14OJLR) (2°6) 553-1190

 

 

